Citation Nr: 1137530	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral knee disorder.

2.  Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to June 2006.

This matter came to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the Board in October 2009; the transcript is of record.  This matter was remanded in January 2010.

The Board notes that the issue of entitlement to service connection for right foot scar was remanded in January 2010.  In a March 2011 rating decision, the RO granted service connection for right foot scars over the first tarsometatarsal joint and in the medial/plantar surface of the right foot, and assigned a noncompensable rating, effective June 17, 2006, the date of receipt of the Veteran's original claim.  The grant of service connection for right foot scars constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDINGS OF FACT

1.  A pre-existing bilateral knee disability was not noted at the time of the Veteran's entry into service.

2.  The evidence clearly and unmistakably shows that the Veteran's bilateral knee disability existed prior to service, and was not aggravated by service.

3.  A pre-existing left shoulder disability was not noted at the time of the Veteran's entry into service.

4.  The evidence clearly and unmistakably shows that the Veteran's left shoulder disability existed prior to service, and was not aggravated by service.


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted with regard to the bilateral knee and left shoulder disabilities.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Bilateral knee disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

3.  Left shoulder disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2006, a VCAA letter was issued to the Veteran with regard to his service connection claims.  Such letter predated the November 2006 rating decision.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and notice as to the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the January 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service private treatment records, and lay statements and testimony from the Veteran.  The Veteran underwent a Compensation and Pension examination in January 2007, and underwent a Compensation and Pension VA examination in January 2010, wherein opinions were proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

I.  Factual Background

The Veteran's August 2002 Report of Medical Examination performed for enlistment purposes reflects that he reported a traumatic scar over his toe and multitarsal of the right foot.  He was referred for consultation by orthopedics to evaluate his right foot and he was deemed "ok" for military service.  On an August 2002 Report of Medical History, he reported that he was "ran over by car" when he was 5 years old and injured his right foot.  He reported that he underwent extensive surgery which required skin grafting on the medial aspect of his right foot.  He was left with limited motion of the great toe and flexion was limited.  

A March 2003 service treatment record reflects that the Veteran experiences lightheadedness while walking, leisure, and dark places.  Both knees are sore due to foot accident at age 5.  It was noted that he was run over by a car at the age of 5 but suffered no broken bones.  He was cleared by orthopedics.  On examination of the right foot, there was erythema and mild abrasion.  

The Veteran's April 2003 Report of Medical Examination performed for purposes of submarine duty reflects that his lower extremities were clinically evaluated as normal.  On an April 2003 Report of Medical History, the Veteran again reported his right foot history.  He reported that at age 14 he had a loosened tendon in his right foot and a metal rod was inserted into his immobile big toe to lower it from elevated extension.  The examiner noted that the Veteran reported sore knees and ankles but this was not interfering with training.  He had been seen by podiatry for foot pain but cleared.  The examiner noted NCD (not considered disabling).  The examiner noted that the Veteran was diagnosed with bursitis of both shoulders at age 24 (thus approximately 4 years prior) but this was not interfering with training.  The examiner noted NCD.  

In August 2003, the Veteran complained of bilateral heel pain for the past one and a half weeks.  He reported a history of right foot trauma when he was a child which required him to undergo several surgeries and skin grafts which left a residual decreased range of motion in his right big toe and causes him to walk slightly inverted.  He did not have any specific complaints regarding the knees.  The assessment was pes cavus which is causing heel pain.  

On a January 2004 submarine medical history review, he checked the 'No' box for 'joint pain interfering with duties.'  

In July 2005, the Veteran reported right shoulder pain for several weeks not responding to NSAIDs and rest.  The examiner suspected bicepital tendonitis as BT groove is tender to palpation and symptoms increase with arm flexion under load.  Physical therapy was prescribed.  A July 2005 physical therapy consultation reflects that he was experiencing right worse than left anterior superior shoulder pain.  Another July 2005 physical therapy consultation reflects right shoulder pain.  An October 2005 physical therapy progress note reflects complaints of right shoulder pain.  A February 2006 clinical record reflects evaluation for bilateral shoulder pain due to a six month history of impingement symptoms of bilateral shoulders.  A March 2006 clinical record reflects complaints of bilateral shoulder pain.  He reported tightness and occasional sharp, shooting pain.  The pain intensifies with activity such as painting and needle gunning; activity which is prolonged and above 90 degrees.  On physical examination, shoulders showed abnormalities.  Upon examination, the Veteran presented with a forward head and shoulder posture.  Active range of motion was within normal limits.  Pain was present in flexion from 90 to 160 degrees.  Pain was present in abduction from 90 to 160 degrees on the right and left.  The assessment was joint pain, localized in the shoulder.  Physical therapy was prescribed.  

A May 2006 Report of Medical Assessment reflects that the Veteran complained of shoulder pain, back and neck pain, hand and wrist pain.  An examiner noted bilateral shoulder pain right worse than left with minimal response to physical therapy, NCD.  

In January 2007, the Veteran underwent a VA examination.  He complained of bilateral knee and shoulder disorders.  The Veteran reported aching in his right knee and left knee since 2004.  He reported intermittent achiness without radiation.  He rated it a 2 on a 10-point scale in severity.  It is elicited with physical activity, especially standing for long periods of time and relieved with rest.  He has not required treatment.  He has not been incapacitated.  He has no prosthetic implants and no functional impairment related to the condition.  With regard to the left shoulder, the Veteran reported problems for several years.  He reported an aching pain that is less severe than the right shoulder.  He rated it as a 2 to 5 on a 10-point scale in severity.  It is elicited with physical activity and relieved with rest.  He has been treated with physical therapy.  He has not been incapacitated.  He has no prosthetic implants and no functional impairment related to the condition.  

On physical examination of the shoulders, there was no heat, redness, deformity, effusion, or drainage.  There was tenderness to palpation of both right and left acromioclavicular joints, greater in the right than the left.  Range of motion was flexion 0 to 180 degrees, abduction 0 to 180 degrees, external rotation 0 to 90 degrees, and internal rotation 0 to 90 degrees.  Range of motion of the left shoulder was not limited by pain.  Range of motion of the left shoulder was not limited by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  An x-ray showed normal articulating surface of the humeral head and glenoid fossa, no arthritic changes, fractures or lesions, normal AC joint, and otherwise normal x-ray.  The examiner diagnosed bilateral acromioclavicular bursitis.  

On physical examination of the knees, there was no heat, redness, deformity, effusion, or drainage.  There was crepitus throughout the range of motion of both right and left knees.  Range of motion in both right and left knee was normal.  Range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  Medial and lateral collateral ligaments were stable without severe adverse stress.  Drawer test and McMurray test were within normal limits.  Flexion was 0 to 140 degrees, and extension was normal.  X-rays of the knees revealed normal articulating surface of the distal femur and proximal tibia and patella, no arthritic changes, fractures, or lesions, and other normal x-rays.  The examiner diagnosed bilateral patellofemoral syndrome.

An October 2009 private treatment record reflects the Veteran's report of complaints of pain in his right shoulder since 2000.  He reported that he injured his shoulder at Home Depot while pushing carts and he was evaluated for tendinitis at that point.  He reported that once he became a submariner in service, he reinjured his right shoulder in 2003 while doing needle gun painting and crawling around in the doses.  He reported that he also injured his left shoulder at that time as well.  He is in constant pain in the right shoulder since 2003 and 2005 and has radiating pain, and he has experienced pain in the left shoulder since 2005.  A physical examination of the left shoulder was essentially normal.  The examiner diagnosed bilateral shoulder joint pain.  The examiner commented that there is no acute arthritis and no evidence of a more ominous systemic contribution to his arthritis.  

In January 2010, the Veteran underwent a VA examination.  The Veteran reported that at age 5 he was hit by a car and his right foot was wedged under the tire and he was dragged for 50 feet.  He described essentially loss of all soft tissues along the medial plantar surface of his right foot but no fractures.  Since then he has walked bow-legged because of that.  He reported that he has a dorsiflexed first ray on the right foot because of the scar tissue.  It lifts his foot up and he stated his belief that it is part of the reason why he has knee and back pain.  He described that any time he would run in the gym, he would have pain in his knees on the lateral medial surfaces and that this worsened while in service.  

With regard to the knees, he reported that he was having aching knees and also in his back prior to service.  Periodically with running in high school at the gym he would have pain but no problems at that time with standing.  He described that his great toe on the right side was flexed and fixed because of the accident and that sometimes his knee and back ache.  He believed he developed bowleggedness because of the right foot.  He reported in service he was made to perform six-hour shifts of walking and observation on deck, that he would "walk with a gun and I wasn't able to lean or sit against anything and my legs would ache."  He reported that at this point it is aggravated if he is walking 15 minutes continuously or he stands for half an hour at a time.  However, that is an ache in the medical and lateral joint lines.  It subsides if he sits fairly immediately.  It is generally at the end of the day after he has been up on his feet that he has a postexertional achiness when he sits and notices it more, usually lasting up to two hours or more before he finally gets to bed.  He reported that he does not take medications for this.  

On physical examination, the examiner observed an obvious genu varus or bowleggedness of 10 degrees per leg and an obvious tibial torsion as well rotating medially, most severe at the proximal portion of the tibia.  The examiner diagnosed bilateral intermittent medial and lateral strain of the knee.  

Prior to review of the claims folder, the examiner stated that with regard to the bilateral knees, one could not understate that he has severe tibial torsion and genu varum or bowleggedness.  He ascribed this to his previously injury as a five year old, and indeed reports pain that occurred while running as a teenager.  Although he described achiness of his knees that occur sooner than before being since his guard duty while in the Navy, this is considered a natural progression of his underlying disease state.  This includes the genu varium and tibial torsion.  The examiner felt that it is not permanently aggravated by his time in service.  The examiner opined that it is not at least as likely as not related to his activities while in service or any injuries that he claims may have occurred during the time of service.  After reviewing and summarization of the claims folder, the examiner stated that the Veteran's records suggest that it was felt by the providers then that his knees were due to his injuries from his motor vehicle accident at age 5.  He does have severe anatomical changes that would be consistent with this, and there is no change in the previous opinion.

With regard to the shoulder, the examiner noted that the Veteran reported that prior to entering service he was working at the Home Depot pushing carts, working two different jobs and he developed right shoulder pain such that by 1998 he went to physical therapy on his own and had recovered.  He stated that it "wasn't that bad."  However, the examiner noted that the Veteran reported that he had tenderness in his shoulder by the time he entered service.  He stated that the first episode of flare-up occurred in 2004 while in the Navy.  For one week at a time, they would go out to sea and he would have to do "needle gunning" describing this as a handheld jackhammer that removed paint off the side of the ship.  They would do this for a week at a time.  He would have flare-ups that would resolve or go back to baselines by the time he had to do it again.  In 2005 or 2006, for six months he stated that he worked four to eight hour shifts as they had to overhaul the Navy ship and this is when his pain became more intense, and he believed that he had not recovered since then.  He believed he was given some physical therapy while still in the Navy, that it increased his range of motion, decreased the pain, but he was still doing the same job.  He reported that the right shoulder was worse.  He told the doctor that it was his left shoulder too and he said it was ok to tell the physical therapist and they would treat both of them, and the physical therapist treated both but only documented the right one.  He reported that both shoulders are painful but have not returned to pre-service pain for the right shoulder, although he does not describe having left shoulder pain until he entered the service.  He reported a pain level of 1 out of 10 with regard to the left shoulder, and it is aggravated by overhead activities, doing supination such as light bulb placement or "building anything."  He described the pain over the anterior shoulder and across the bicipital tendon, also along the acromioclavicular joint.  

On physical examination of the left shoulder, he had flexion to 140 degrees, pain first at 60 to 90 degrees, and then no pain until 100 degrees to 140 degrees where he had pain again.  Abduction was to 120 degrees with no pain.  The Veteran stated that it "just knots up."  Internal rotation was to 90 degrees with pain at the very end range.  External rotation was to 90 degrees with pain beginning at 60 degrees.  Bilaterally, he had a positive Yergason testing for bicipital tendinitis and also pain to palpation all along the bicipital short head of the bicipital tendon.  He also had pain at the acromioclavicular joint to palpation.  The examiner diagnosed right greater than left bicipital tendinitis with acromioclavicular arthropathy bilaterally.

Prior to reviewing the claims folder, the examiner commented that with regard to the left shoulder, historically he did not describe any pain prior to service of the left shoulder.  This was recalled as occurring after he entered service and after extensive repetitive work with his shoulders bilaterally using needle-gun type equipment in an overhead position which was certainly consistent with the injury that he now presents with bicipital tendinitis.  The examiner opined that it is at least as likely as not that his left shoulder bicipital tendinitis is associated with his repetitive activities and pain that he reported occurred in service.  Upon review of the claims folder and summarization of the claims folder, the examiner stated that while the Veteran historically does not describe any pain prior to the service of his left shoulder, his entrance examination and also during treatment of his shoulders document that the Veteran did have prior pain in his shoulders bilaterally, not just the right.  However, this was evaluated prior to allowing him into the service and the provider/examiner at that time cleared the Veteran for entrance into the military.  It was not until he began his usual work with needle gunning and painting that he began to have pain in his shoulders as treated in 2005 and then again in 2006 which pain the Veteran continued to have by the time he was discharged in 2006.  The examiner reviewed the January 2007 examination report which showed on the right significant impingement, but on the left it appeared that he actually had nonpainful normal range of motion at the time of this examination.  In this case, bicipital tendinitis can be an acute injury that resolves with proper therapy.  The Veteran showed a propensity to some chronic recurring symptoms, both in 2005 and then again in treatment in 2006.  However, two years after he left service he had a normal exam in January 2007.  This further demonstrated the acuteness of the injury that can resolve quite favorably but also be a recurring nature of the injury depending on activity levels.  The Veteran clearly showed a pattern of recurring injury of that shoulder.  One could not say that it was permanently aggravated by service given that although he had symptoms and was treated in service, by one year later it was essentially improved and did not present with any complications by 2007.  Now the Veteran complained of very severe left shoulder symptoms and one would then state that rather than being a permanent aggravation, this is a natural progression of the Veteran's bicipital tendinitis in the left shoulder.  

II.  Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

III.  Analysis

Bilateral knee disability

As detailed, the Veteran's August 2002 entrance examination reflects details regarding his childhood foot injury, but there are no specific complaints or findings of a bilateral knee disability.  Likewise, the August 2002 Report of Medical History does not reflect any specific complaints related to the knees.  Thus, the Veteran is presumed to have entered service in sound condition as it pertains to his knees.  38 U.S.C.A. § 1111.  

But while his entrance examination does not reflect any complaints or diagnoses related to the knees, he complained in March 2003 (3 days after he entered service) that his knees were sore due to the childhood foot accident, and upon examination in April 2003 (which occurred less than a month after his entry into service), he reported sore knees.  The Board acknowledges, however, that he was cleared by orthopedics, his lower extremities were clinically evaluated as normal, and no specific bilateral knee disability was diagnosed.  The in-service examiner, however, did note sore knees that were not interfering with training.  

As detailed, in August 2003, while he did not report any specific complaints related to the knees, he did voice complaints related to the heels and reported that he had walked slightly inverted since his childhood foot injury.

His May 2006 separation examination does not reflect any specific complaints of knee pain.  

Although a disability pertaining to the knees was not "noted" on the Veteran's entrance examination, the evidence, taken as a whole, constitutes clear and unmistakable evidence that the Veteran's bilateral intermittent medial and lateral strain on the knees preexisted service.  While the Veteran did not report a pre-existing knee disability on entrance into active service, he did report his childhood foot accident.  Moreover, in March 2003 he reported sore knees due to his pre-service foot accident, and he reported sore knees at his April 2003 examination.  Likewise, he reported in August 2003 that he had walked inverted since his childhood foot incident.  Other than these two occasions in which he complained of sore knees, which were attributed to his childhood foot accident, the service treatment records do not reflect any injuries to the knees or any other in-service incident with regard to the knees.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Such statements offered during his period of active service is coupled with his post-service statements which reflect that he injured his foot prior to service when he was 5 years old and that he experienced "aching knees" and developed bowleggedness due to the right foot injury.  Moreover, based on the Veteran's lay statements of a pre-existing foot injury, lay statements of knee symptomatology prior to service due to the pre-existing foot injury, a review of the claims folder, and examination of the Veteran, the January 2010 examiner opined that his severe tibial torsion and genu varum or bowleggedness were due to his pre-existing foot injury, and that his severe anatomical changes were consistent with this.  Thus, such opinion leads to a finding that his bilateral knee disability preexisted service.  In consideration of all of this evidence, the Board finds that this constitutes clear and unmistakable evidence that his bilateral intermittent medial and lateral strain of the knee existed prior to service.

Turning to the question of whether the preexisting bilateral knee disability was aggravated by service, the Board notes that service treatment records reflect two separate complaints related to the "knees" in March 2003 and April 2003.  A flare-up of symptoms, however, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Here, the service treatment records reveal no subsequent injury to the knee, but rather just complaints of pain.  Likewise, on separation, the Veteran did not complain of knee pain or problems.  Moreover, an examiner has reviewed the claims folder, including the service treatment records, and examined and interviewed the Veteran, concluding that his achiness of the knees experienced during service was due to the natural progression of his underlying disease state; his pre-existing bilateral knee disability was not permanently aggravated by his time in service; that his disabilities were not likely related to activities in service; and, his knee disabilities were due to injuries he sustained in the pre-service childhood accident.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  The minimal complaints related to the "knee" in service which were attributed to his childhood foot accident, and the expert medical opinion from the examiner leads to a clear and unmistakable finding that the Veteran's bilateral knee disability was not aggravated in service.  

In the alternative, even if the Board were to find that the presumption of soundness had not been rebutted with regard to a pre-existing disability and aggravation of a pre-existing disability, the preponderance of the evidence of record is against service connection.  As detailed, the Veteran complained of knee pain during service, but no specific in-service injury was reported.  Likewise, a chronic disability was not diagnosed until after separation from service.  Moreover, the January 2010 examiner opined that his bilateral knee disability was not due to activities in service and any injuries that he claims may have occurred in service.  There is otherwise no medical evidence to support a finding that his bilateral knee disability manifested or is due to his period of active service.  

The Board has considered the Veteran's contention that a relationship exists between his current bilateral knee disability, and symptoms experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his pre-service symptoms, in-service symptoms, and current symptoms related to his knees.  However, the Board finds that the reported history of symptoms, and the contemporaneous complaints documented in service treatment records, does not establish that a pre-existing bilateral knee disability was aggravated beyond the natural progression of the disease during service.  As detailed hereinabove, the Veteran actually attributed his in-service knee complaints of pain to his pre-service foot accident, and post-service he gave more detail as to his knee symptomatology he experienced prior to service due to his foot accident.  The Board has weighed the Veteran's contentions that his current bilateral knee disability is due to service, with his contemporaneous statements made during service and at the VA examinations that he experienced bilateral knee symptomatology prior to service due to his childhood foot accident.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and aggravation is less convincing and of less probative value than the contemporaneous lay statements and objective medical evidence of record.  It has been determined that a bilateral knee disability pre-existed service, and an examiner determined that such disability was not aggravated beyond the natural progression of the disease.  The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the examiner (based on a review of the claims file and with knowledge of the Veteran's pre-service, in-service, and post-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  Thus, service connection is not warranted for bilateral knee disability.

Left shoulder

Initially, the Board notes that service connection is in effect for right shoulder acromioclavicular bursitis, currently rated 10 percent disabling.

As detailed, the Veteran's August 2002 entrance examination does not reflect any specific complaints or findings of a left shoulder disability.  Likewise, the August 2002 Report of Medical History does not reflect any specific complaints related to the left shoulder.  Thus, the Veteran is presumed to have entered service in sound condition as it pertains to his left shoulder.  38 U.S.C.A. § 1111.  

But while his entrance examination does not reflect any complaints or diagnoses related to the left shoulder, upon examination in April 2003 (which occurred less than a month after his entry into service), he reported that he had been diagnosed with bilateral shoulder bursitis approximately four years prior but this was not interfering with training and it was not considered disabling.

As detailed, with regard to the shoulders, while most of his complaints are related to the right shoulder (his major extremity), the Board acknowledges that he did complain of bilateral shoulder pain due to a six month history of impingement symptoms in February 2006, which was approximately four months before he separated from service.  

His May 2006 separation examination reflects continued complaints of shoulder pain.

Although a disability pertaining to the left shoulder was not "noted" on the Veteran's entrance examination, the evidence, taken as a whole, constitutes clear and unmistakable evidence that the Veteran's left shoulder disability preexisted service.  As detailed, shortly after entrance into service, he reported a diagnosis of bursitis of the shoulders approximately four years prior.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  It is acknowledged that in post-service statements, the Veteran has reported experiencing pain and symptoms in his right shoulder at the time he worked at Home Depot in 2000, but he did not report the same problems with his left shoulder.  However, the January 2010 VA examiner noted that despite his current assertions, his entrance examination and treatment of his shoulders during service document that he had prior pain in his shoulders bilaterally.  Thus, the statements offered during service lead to a conclusion that his left shoulder disability preexisted service.  In consideration of all of this evidence, the Board finds that this constitutes clear and unmistakable evidence that his left shoulder disability existed prior to service.

Turning to the question of whether the preexisting left shoulder disability was aggravated by service, the Board notes that service treatment records reflect many complaints related to the right shoulder, and a specific complaint related to the left shoulder in February 2006, and continued complaints on separation examination.  A flare-up of symptoms, however, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Here, while the service treatment records reveal no specific injury to the shoulders during service, the Veteran's complaints stemmed from job duties such as painting and needle gunning.  But, upon undergoing a VA examination in January 2007, the January 2010 VA examiner commented that in 2007 there were essentially normal findings pertaining to the left shoulder, opposed to the right shoulder which showed significant impingement.  The January 2010 VA examiner explained that bicipital tendinitis can be an acute injury that resolves with proper therapy, and two years after separation he had a normal examination of the left shoulder.  The examiner stated that this demonstrated the acuteness of the injury that can resolve quite favorably but also be recurring depending on activity levels.  Likewise, his left shoulder was essentially normal on examination in October 2009.  Based on the findings in service, and the findings in the January 2007 VA examination, the January 2010 opined that his left shoulder was not permanently aggravated by service, given that his condition had improved and symptoms were not present in 2007.  Rather, the examiner opined that this was a natural progression of his bicipital tendinitis in the left shoulder.  Thus, the January 2010 VA examiner has reviewed the claims folder, including the service treatment records, and examined and interviewed the Veteran, concluding that his left shoulder disability experienced during service was due to the natural progression of his underlying disease state; and, that his pre-existing left shoulder disability was not permanently aggravated by his time in service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.  The expert medical opinion from the examiner leads to a clear and unmistakable finding that the Veteran's left shoulder disability was not aggravated in service.  

The Board acknowledges the January 2010 VA examiner's seemingly initial positive etiological opinion with regard to the left shoulder; however, such opinion was proffered prior to review of the claims folder.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A review of the service treatment records proved necessary as such contained entries related to a pre-service diagnosis and complaints, and in-service symptomatology, and a review of the January 2007 examination report proved necessary as such showed a normal left shoulder examination.  These documented findings were discussed by the examiner in offering an etiological opinion.  Thus, the Board finds the opinion proffered after review of the claims folder is more probative, than the opinion proffered prior to review.

In the alternative, even if the Board were to find that the presumption of soundness had not been rebutted with regard to a pre-existing disability and aggravation of a pre-existing disability, the preponderance of the evidence of record is against service connection.  As detailed, the Veteran had fewer complaints related to the left shoulder, than with regard to the right shoulder (which is service-connected).  Likewise, a chronic disability was not diagnosed until he underwent the January 2010 VA examination which was three and a half years after separation from service.  Moreover, the January 2010 examiner explained that the symptoms experienced during service were acute in nature, rather than chronic, based on normal findings documented in the January 2007 VA examination report.  Again, his left shoulder was also "normal" on examination in October 2009.  Thus, there is a lack of continuity of symptomatology.  The Court has held that the absence of evidence of complaint or treatment for the claimed disorder for many years following service is clear and convincing evidence that the disorder was not aggravated by service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim).  There is otherwise no medical evidence to support a finding that his left shoulder disability manifested or is due to his period of active service.  

The Board has considered the Veteran's contention that a relationship exists between his current left shoulder disability, and symptoms experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his pre-service symptoms, in-service symptoms, and current symptoms related to his left shoulder.  However, the Board finds that the reported history of symptoms, and the contemporaneous complaints documented in service treatment records, does not establish that a pre-existing left shoulder disability was aggravated beyond the natural progression of the disease during service.  Despite his current assertions that he did not experience any left shoulder symptoms prior to service, his service examination report and service treatment records reflect the Veteran's specific report that he had bilateral shoulder problems prior to service.  The Board has weighed the Veteran's contentions that his current left shoulder disability is due to service, with his contemporaneous statements made during service that he experienced left shoulder symptomatology prior to service, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and aggravation is less convincing and of less probative value than the contemporaneous lay statements and objective medical evidence of record.  It has been determined that a left shoulder disability pre-existed service, and an examiner determined that such disability was not aggravated beyond the natural progression of the disease.  The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the examiner (based on a review of the claims file and with knowledge of the Veteran's pre-service, in-service, and post-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  Thus, service connection is not warranted for left shoulder disability.

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to service connection for bilateral knee disability is denied.

Entitlement to service connection for left shoulder disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


